Title: To Benjamin Franklin from William Alexander, 30 June 1772
From: Alexander, William
To: Franklin, Benjamin


Dear Sir
New York June 30: 1772.
It is not perhaps unknown to you that soon after my Arrival in this Country from England I was induced to make several large purchases of Lands with a Veiw of soon disposeing of some of them again to Advantage; you well know the Sudden Change that took place in the Sale of Lands, Vast Quantitys of new Lands Comeing into the Market and a great Scarceity of Cash after the last War render’d lands almost unsaleable; by this means I not only got rid of my ready Money but was left Considerably in debt; I have made many Efforts to extricate my self from so disagreable a Scituation but hitherto in Vain; I am now attempting to do it, by the Sale of a Suffecient quantity of my Lands in this Country by Way of a Lottery, some of the printed Schemes of which are now transmitted to you; the Lottery has already met with very Considerable Success in most of the Colonies in America, I am in hopes it will have some encouragement in G Brittain; I do not a Moment doubt of its haveing your good Wishes; your knowledge of this Country and of the Gentlemen who are Managers of the Lottery enable you to Judge of the honestty of the Scheme; your recommendation of it will be of very Considerable use; I must therefore beg it may have your Countenance among your Acquaintance; such of them as incline to become adventurers in it may be supplied with Tickets by applying to Messrs. Drummond Charing Cross or to Mr. John Blackburn Merchant in London. The Sale of Tickets is so forward on this side the Water, that if I hear it meets with encouragment in England the Lottery will be drawn by September or October Next. I am Dear Sir Your Most Obedient Humble Servant
Stirling
Doctor Franklin
